Citation Nr: 1710167	
Decision Date: 03/30/17    Archive Date: 04/11/17

DOCKET NO.  09-23 020A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for bilateral knee disability, to include degenerative arthritis.

2.  Entitlement to service connection for a low back disability, to include degenerative disc disease (DDD) with lumbar spondylosis.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

S. Vang, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1977 to June 1984.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an August 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri, on behalf of the RO in Chicago, Illinois, which, in pertinent part, denied the Veteran's claims.

The Veteran previously testified at a travel Board hearing in September 2010 before a VLJ no longer employed at the Board.  As such, the Veteran was given the opportunity for a new hearing and subsequently testified at a videoconference hearing before the undersigned Veterans Law Judge (VLJ) in September 2015.  Transcripts for both hearings are associated with the claims file.  

In January 2011 and April 2014, the Board remanded this matter to obtain outstanding treatment records and provide the Veteran the opportunity for a new hearing.  In November 2015, the Board denied the Veteran's claims, a decision which the Veteran appealed to the United States Court of Appeals for Veterans Claims (the Court).

In a January 2016 Order, the Court vacated the November 2015 Board decision and remanded the matter for further proceedings consistent with a January 2016 Joint Motion for Remand (JMR).  The case was then returned to the Board.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

In the January 2016 JMR, the parties agreed that additional development is warranted.  Specifically, the parties agreed that VA shall obtain: (1)outstanding medical records from Hines VA Medical Center (VAMC) from April 2006 to February 2007, and from November 2009 to the present; (2) a medical opinion that addresses whether the Veteran's in-service activities of "spending time on his feet and walking as an operating room technician" and "moving equipment" are causally related to his current bilateral knee degenerative arthritis; and (3) a medical opinion that addresses whether in-service events had any part in causing the Veteran's current low back disability.  

In light of the above, additional action is required on the part of the AOJ.  Stegall v. West, 11 Vet. App. 268, 271 (1998) (holding that a remand confers on the Veteran, as a matter of law, the right to compliance with the remand orders and imposes upon VA a duty to ensure substantial compliance with the terms of the remand); see also Forcier v. Nicholson, 19 Vet. App. 414, 425 (2006).

Accordingly, the case is REMANDED for the following actions:

1.  Obtain all VA treatment records not already of record relating to the Veteran's claims, to include any outstanding records from Hines VAMC from April 2006 to the present.  If VA is unable to obtain these records, the Veteran must be notified of this fact and all efforts to obtain the records must be documented and associated with the electronic claims file.

2.  Thereafter, forward the Veteran's claims file to an appropriate clinician for an addendum opinion to determine the nature and etiology of the Veteran's bilateral knee disability and low back disability.  If the clinician determines that the Veteran should be provided another VA examination, one should be scheduled.  Following review of the file, the clinician should provide the following opinions: 

a)  Whether it is at least as likely as not (a probability of 50 percent or greater) that the Veteran's bilateral knee disability had its onset during or was incurred as a result of service.  The clinician must address whether Veteran's in-service activities of spending time on his feet and walking as an operating room technician and moving equipment are causally related to his current bilateral knee disability.

b)  Whether it is at least as likely as not (a probability of 50 percent or greater) that the Veteran's low back disability had its onset during or was incurred as a result of service.  The clinician must address whether in-service events had any part in causing a low back disability.

The phrase "at least as likely as not" does not mean "within the realm of possibility."  Rather, it means that the weight of the medical evidence both for and against the claim is so evenly divided that it is as medically sound to find in favor of the claim as it is to find against.  

Any opinions offered should be accompanied by the underlying reasons for the conclusions.  If the clinician is unable to offer the requested opinions, it is essential that the he or she offer a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  See Jones v. Shinseki, 23 Vet. App. 382, 392-93 (2011).

4.  Ensure completion of the foregoing and any other development deemed necessary, then readjudicate the Veteran's claim.  If the requested benefit remains denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case and an opportunity to respond.


The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL A. PAPPAS
Veterans' Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




